254 F.2d 815
CARLTON LAMP CORPORATION, Appellant,v.GENERAL ELECTRIC COMPANY.
No. 12555.
United States Court of Appeals Third Circuit.
Argued May 9, 1958.Decided May 20, 1958.

Appeal from the United States District Court for the District of New Jersey; Thomas F. Meaney, Judge.
Bernard Hellring, Newark, N.J.  (Leonard Lieberman, Newark, N.J., on the brief), for appellant.
Albert C. Bickford, New York City (Henry W. Lauterstein, New York City, on the brief), for appellee.
Before GOODRICH, McLAUGHLIN and HASTIE, Circuit Judges.
PER CURIAM.


1
In this case, as in Dean Oil Company v. American Oil Company, 3 Cir., 254 F.2d 816, the plaintiff would be glad to have us overrule our decision in Gordon v. Loew's Inc., 1957, 247 F.2d 451.  Failing in this he with great ingenuity suggests a theory by which our decision in the Gordon case would not be applicable.  Giving counsel credit for great resourcefulness, we still do not see the force of the attempted distinction.  We, therefore, will affirm on the authority of the Gordon case.


2
The judgment of the district court will be affirmed.